DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US PAP 2019/0167218 A1).
   
            With respect to claim 14, Hsieh et al. teach a method for performing a material decomposition of a single energy spectrum x-ray dataset (see paragraphs 0030, 0031, 0033 and 0035), the method comprising: accessing the single energy spectrum x-ray dataset (see paragraph 0030, 0031, 0033 and 0035); receiving a user-selection of a desired energy for decomposition (see paragraphs 0030, 0031, 0033 and 0035); and decomposing the single energy spectrum x-ray dataset into a linear combination of energy dependence function using the desired energy for decomposition (see paragraphs 0054 and 0065).
           With respect to claim 15, Hsieh et al. teach the method of claim 14 (see paragraphs 0030, 0031, 0033, 0035, 0054 and 0065) further comprising generating a set of images specific to the desired energy for decomposition from the single energy spectrum x-ray dataset (see paragraphs 0030, 0031, 0033, 0035, 0054 and 0065).
          With respect to claim 15, Hsieh et al. teach the method of claim 14 (see paragraphs 0030, 0031, 0033, 0035, 0054 and 0065) wherein decomposing the single energy spectrum x- ray dataset includes subjecting the single energy spectrum x-ray dataset to a multi-module system (see paragraphs 0030, 0031, 0033, 0035, 0054 and 0065).

Allowable Subject Matter

Claims 1-13 and 22-28 are allowed.
Claims 16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
  
         With respect to claims 1-9, the most relevant prior art, Zhou et al. (US PAP 2020/0196972 A1) teach a system for performing material decomposition using a single energy spectrum x-ray dataset, the system comprising: a material basis generator configured to decompose the single energy spectrum x-ray dataset into at least two material basis images (see parageraphs 0060,0064, 0066, 0068, 0069, 0075, 0085 and 0102); and a sinogram generator configured to generate projection data from the at least two material basis images (see paragraphs 0074, 0078, 0080, 0082, 0086, 0088 and 0096; claims 2 and 3) but fails to explicitly teach or make obvious an en-chroma generator configured to regularize the material basis generator by enforcing an effective energy constraint as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

          With respect to claims 10-13, the most relevant prior art, Hsieh et al. (US PAP 2019/0167218 A1) teach a method for performing a material decomposition using a single energy spectrum x-ray dataset (see paragraphs 0030, 0031, 0033 and 0035), the method comprising: accessing the single energy spectrum x-ray dataset; decomposing the single energy spectrum x-ray dataset into a linear combination of energy dependence function (see paragraphs 0054 and 0065) but fail to explicitly teach or make obvious: 

    PNG
    media_image1.png
    194
    631
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    56
    608
    media_image2.png
    Greyscale

Formed from the single energy spectrum x-ray dataset as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

           With respect to claim 16, the most relevant prior art, Hsieh et al. (US PAP 2019/0167218 A1) teach the method of claim 14 (see paragraphs 0030, 0031, 0033, 0035, 0054 and 0065) but fail to explicitly teach or make obvious that decomposing includes decomposing into a linear combination of energy dependence function 
    PNG
    media_image3.png
    18
    256
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    134
    617
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    194
    635
    media_image5.png
    Greyscale

as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

          With respect to claims 18-21, the most relevant prior art, Zhou et al. (US PAP 2020/0196972 A1) teach the method of claim 14 (see paragraphs 0030, 0031, 0033, 0035, 0054 and 0065) but fail to explicitly teach or make obvious that the multi-module system includes:

    PNG
    media_image6.png
    160
    585
    media_image6.png
    Greyscale

as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

         With respect to claims 22-28, the most relevant prior art, Zhou et al. (US PAP 2020/0196972 A1) teach a medical imaging system comprising: an x-ray source configured to deliver x-rays to an imaging patient at a single selected x-ray energy spectrum; a controller configured to control the x-ray source to acquire a single energy spectrum x-ray dataset from the imaging patient at the single, selected x-ray energy spectrum; a material decomposition image reconstruction system comprising: a material basis generator configured to decompose the single energy spectrum x-ray dataset into at least two material basis images; and a sinogram generator configured to generate projection data from the at least two material basis images but fail to explicitly teach or make obvious an en-chroma generator configured to regularize the material basis generator by enforcing an effective energy constraint as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US PAP 2011/0052022 A1; see abstract; paragraphs 0005, 0011, 0033, 0039 and 0045; claim 4); Brown et al. (US PAP 2017/0278278 A1; see abstract; paragraphs 0011, 0013, 0034, 0036 and 0058; claims 1 and 19) and Walter et al. (US PAP 2009/0052621 A1; see paragraphs 0007, 0010-0016, 0023, 0035, 0038, 0039, 0041-0044, 0049, 0052, 0059, 0060 and 0067) teach the methods and apparatus for performing material decomposition using a single energy spectrum X-ray dataset.
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  January 14, 2022